Exhibit 10.33 CIT Group Inc. Long-Term Incentive Plan Restricted Stock Unit Retention Award Agreement Date of Retention Award: Participant: RSUs Granted: This Retention Award Agreement, effective as of the Date of Retention Award set forth above, sets forth the grant of Restricted Stock Units (RSUs) by CIT Group Inc., a Delaware corporation (the Company), to the Participant named above, pursuant to the provisions of the Amended and Restated CIT Group Inc. Long-Term Incentive Plan (the Plan). This Retention Award Agreement memorializes the terms and conditions of the action of the Committee on February 25, 2010. All capitalized terms shall have the meanings ascribed to them in the Plan, unless specifically set forth otherwise herein. The parties hereto agree as follows: (A) Grant of RSUs . The Company hereby grants to the Participant the number of RSUs set forth above, subject to the terms and conditions of the Plan and this Retention Award Agreement. Each RSU represents the unsecured right to receive one Share in the future. The Participant shall not be required to pay any additional consideration for the issuance of the Shares upon settlement of the RSUs. (B) Vesting and Settlement of RSUs . (1) Subject to the Participants continued employment with the Company and its Affiliates (the Company Group), fifty percent (50%) of the RSUs shall vest on the one-year anniversary of the Date of Retention Award and the remaining fifty percent (50%) of the RSUs shall vest on the three-year anniversary of the Date of the Retention Award (each a Vesting Date). Each vested RSU shall be settled through the delivery of one Share within forty-five (45) days following the applicable Vesting Date (each a Settlement Date). The Shares delivered to the Participant on the applicable Settlement Date (or such earlier date determined in accordance with Section (C)) shall not be subject to transfer restrictions and shall be fully paid, non-assessable and registered in the Participants name. If, after the Date of Retention Award and prior to the applicable Vesting Date, dividends with respect to Shares are declared or paid by the Company, the Participant shall be entitled to receive dividend equivalents in an amount, without interest, equal to the cumulative dividends declared or paid on a Share, if any, during such period multiplied by the number of unvested RSUs. The dividend equivalents in respect of vested RSUs shall be paid in cash or Shares, as applicable, on the Settlement Date. If the Participants employment with the Company Group terminates prior to an applicable Settlement Date for any reason set forth in Section (C)(1) and (C)(2) of this Retention Award Agreement or if a Change of Control occurs, the Participant shall be entitled to receive all accrued and unpaid dividend equivalents at the time the RSUs are settled in accordance with Sections (C)(1), (C)(2) or (D), as applicable. If the Participants employment terminates prior to an applicable Settlement Date for any reason set forth in Section (C)(3), any accrued and unpaid dividend equivalents shall be forfeited. In the sole discretion of the Committee, in lieu of the delivery of Shares, the RSUs, and any dividend equivalents payable in Shares, may be settled through a payment in cash equal to the Fair Market Value of the applicable number of Shares, determined on the applicable Vesting Date or, in the case of settlement in accordance with Sections (C)(1), (C)(2) or (D), as applicable, the date of the Participants Separation from Service or the effective date of the Change of Control. Settlement under this Section (B)(5) shall be made at the time specified under Sections (B)(2), (B)(4), (C)(1), (C)(2) or (D), as applicable. (C) Separation from Service. If, after the Date of Retention Award and prior to an applicable Settlement Date, the Participant incurs a Separation from Service (within the meaning of the Committees established methodology for determining Separation from Service for purposes of Section 409A (as defined below)) from the Company Group due to death or Disability (as defined below), the RSUs, to the extent unvested, shall vest immediately and shall settle through the delivery of one Share within forty-five (45) days following the Participants Separation from Service. Disability shall have the same meaning as defined in the Companys applicable long-term disability plan or policy last in effect prior to the first date a Participant suffers from such Disability; provided, however, to the extent a Disability event does not also constitute a Disability as defined in Section 409A, such Disability event shall not constitute a Disability for purposes of this Section (C). (2) If, after the Date of Retention Award and prior to an applicable Settlement Date, the Participant incurs a Separation from Service due to the Company Group terminating the Participants employment without Cause or the Participant terminating his or her employment for Good Reason (each as defined in the Participants employment agreement with the Company effective as of the Date of Retention Award (the Employment Agreement), the RSUs, to the extent unvested, shall vest immediately and shall settle through the delivery of one Share within forty-five (45) days following the Participants Separation from Service, provided that such vesting is in compliance with any applicable restrictions imposed by the Federal Deposit Insurance Corporation (the FDIC). (3) If, prior to an applicable Vesting Date, the Participants employment with the Company Group terminates for any reason other than as set forth in Sections (C)(1) or (C)(2), the unvested RSUs shall be cancelled immediately and the Participant shall immediately forfeit any rights to, and shall not be entitled to receive any payments with respect to, the RSUs including, without limitation, dividend equivalents pursuant to Section (B)(4). (D) Change of Control. Notwithstanding any provision contained in the Plan or this Retention Award Agreement to the contrary, if, prior to an applicable Settlement Date, a Change of Control occurs, the RSUs, to the extent unvested, shall vest and settle immediately upon the effective date of the Change of Control. (E) Transferability. RSUs are not transferable other than by last will and testament, by the laws of descent and distribution pursuant to a domestic relations order, or as otherwise permitted under Section 12 of the Plan. (F) Incorporation of Plan. The Plan provides a complete description of the terms and conditions governing all Awards granted thereunder and is incorporated into this Retention Award Agreement by reference. This Retention Award Agreement and the rights of the Participant hereunder are subject to the terms and conditions of the Plan, as amended from time to time, and to such rules and regulations as the Committee may adopt under the Plan. If there is any inconsistency between the terms of this Retention Award Agreement and the terms of the Plan, the Plans terms shall supersede and replace the conflicting terms of this Retention Award Agreement. (G) No Entitlements The Plan or the Retention Award Agreement do not confer on the Participant any right or entitlement to receive compensation or bonus in any specific amount for any future fiscal year (including, without limitation, any grants of future Awards under the Plan) and do not impact in any way the Company Groups determination of the amount, if any, of the Participants compensation or bonus.
